Citation Nr: 1002068	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II.  

2.  Entitlement to a compensable rating for dental trauma, 
chipped tooth.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

4.  Entitlement to service connection for an eye condition.  

5.  Entitlement to service connection for a jaw condition.  

6.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's file was lost during the pendency of the 
appeal.  Review of the available evidence suggests that there 
are outstanding records (i.e. the service treatment records, 
service personnel records, VA treatment records, notice 
letters, January 2006 VA examination record, statement of the 
case, supplemental statements of the case, and June 2003 
rating decision) which need to be requested and, if 
available, associated with the file, however.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

2.  The AMC/RO should request the 
Veteran's service treatment records.  All 
obtained records should be associated 
with the file.  If service treatment 
records are not available, the AMC/RO 
should so notify the Veteran.  


3.  The AMC/RO should request the 
Veteran's service personnel records, to 
include his DD-214.  All obtained records 
should be associated with the file.  If 
service personnel records are not 
available, the AMC/RO should so notify 
the Veteran.  

4.  The AMC/RO should request all 
relevant VA treatment records dating 
prior to May 24, 2004, and dating after 
May 1, 2009.  All obtained records should 
be associated with the file.  If VA 
treatment records are not available, the 
AMC/RO should so notify the Veteran.  

5.  The AMC/RO should obtain a copy of 
the January 2006 VA examination record 
and associate it with the file.  If the 
examination record is not available, the 
AMC/RO should so notify the Veteran.

6.  The AMC/RO should associate copies of 
the July 2006 statement of the case, the 
November 2007 supplemental statement of 
the case, and the March 2008 supplemental 
statement of the case with the file.  If 
any decision is not available, the 
Veteran should be so notified.  

7.  The AMC/RO should associate a copy of 
the June 2003 rating decision which 
denied service connection for a low back 
disorder with the file.  If the decision 
is not available, the Veteran should be 
so notified.  

8.  The AMC/RO should ask the Veteran for 
additional information on the reported 
in-service truck accident, including the 
dates, location, and where he was 
treated. 

9.  Thereafter, the AMC/RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


